Citation Nr: 1758341	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.    07-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include secondary to service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  Jurisdiction currently resides at the VA RO in Cleveland, Ohio.

In December 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.

In February 2017, the Board remanded these matters for further development of the claims.  

FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran is not diagnosed with a separate neurological disorder of the right lower extremity that is due to his service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.

2.  The Veteran is not diagnosed with a left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder secondary to the service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5017 (2010); 38 C.F.R. §§ 3.303, 3.310(a), 4.124a (20176).

2.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2006 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in December 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in February 2017 to obtain outstanding VA medical records, afford the Veteran examinations for his claimed left shoulder disability, and for a neurological disorder of the right lower extremity, to include secondary to service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.  In November 2017, records were obtained from the VAMC Tennessee Valley.  Additionally, the Veteran was provided VA examinations in March and May 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a) (2016).  Service connection requires competent evidence showing the following: (1) the existence of a present disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d)(2016).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F. R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Peripheral neuropathy, as an organic disease of the nervous system, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2014), 38 C.F.R. §§ 3.307 (a)(3), 3.309(a)(2016). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F. R. § 3.303 (b) (2016).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F. R. § 3.309 (a)(2016), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

Factual Background and Analysis 

A.  Neurological Disorder of the Right Lower Extremity

Service treatment records (STRs) revealed a single complaint of radicular type symptoms.  A December 2004 service treatment record noted that the examiner indicated that the Veteran had lower back pain with radicular symptoms.  There were no further complaints, treatment, diagnosis, or any radicular type symptoms in the Veteran's STRs.  

In April 2006, the Veteran was afforded a VA examination.  The Veteran reported that he had an automobile accident while in service.  He denied any weakness, numbness, or any tingling of his lower extremities unless he crosses his legs for too long.  He reported that the numbness would disappear when he uncrossed his legs.  

On June 2006 VA Form 9, the Veteran indicated that he was treated once for the right lower extremity pain at the VAMC. 

A November 2007 VA primary care note documented the Veteran complained of some radiation pain to both of his legs.  He indicated that his legs would go numb when he crossed them.   

In March 2012, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's records.  After the peripheral nerve examination, the examiner found that the Veteran did not have evidence of a right lower extremity peripheral, neuropathy, or radiculopathy.  All peripheral nerve groups on the right side were normal.  Furthermore, the right lower extremity had no radicular pain or any other signs or symptoms due to radiculopathy such as constant or intermittent pain; paresthesias and/ or dysesthesias; or numbness.  The examiner indicated that the Veteran did not have a peripheral nerve condition diagnosis. 

In January 2014, the Veteran was afforded a VA examination for his back disability.  The Veteran reported that he had pain intermittently that radiated into his left posterior thigh down to his knee.  The examiner indicated that the Veteran would have intermittent pain (usually dull) in his right lower extremity.  Further, he indicated that the right extremity was not affected by radiculopathy.

A January 2014 VA pain consult note indicated that there was cervical radiculopathy to the Veteran's left lower extremities.

In August 2016, the Veteran was afforded another VA examination for his back condition.  The examiner indicated that the Veteran did not have constant pain, intermittent pain, paresthesias, dysesthesias, or numbness in his right lower extremity.  

In August 2016, the Veteran was afforded a peripheral nerve condition VA examination.  The examiner reviewed the Veteran's claims file.  The examiner did not diagnose the Veteran with right lower extremity radiculopathy.  The Veteran did not have constant pain, intermittent pain, paresthesias, dysesthesias, or numbness in his right lower extremity.  His sciatic nerve and external popliteal nerve were normal.  The Veteran had normal sensation to touch.  There was no evidence of trophic changes.  Furthermore, all peripheral nerve groups were normal for the right side. 

In December 2016, the Veteran testified that he had numbness in his right leg four to five times a week. 

In May 2017, the Veteran was afforded another peripheral nerve condition VA examination.  The examiner indicated that the Veteran reported that he had no sensation in his right lower extremity.  However, the examiner noted that this was inconsistent with his position and movement examination, which indicated suboptimal participation in examination or a physiologic vs pathologic etiology.  Due to the Veteran's inconsistencies in the examination, the examiner was unable to determine if he had a neurological condition and/or cause of possible neurological condition.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran reported that his entire right leg was numb and tingled.  Then he later admitted that only his right foot was numb and tingled.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a neurological disorder of the right lower extremity.  The evidence does not establish service connection on a direct basis, as there is no evidence of a current disability or symptomatology during service, no evidence of symptoms continuing since then, and no indication of a relationship with service.

The evidence does not demonstrate a current neurological disorder of the right lower extremity.  In this regard, the Board acknowledges that the Veteran was assessed in his STRs in December 2004 of having radicular type symptoms.  However, there is no subsequent evidence demonstrating complaints or findings referable to the Veteran's neurological disorder of the right lower extremity.  Thus, while there is evidence indicating one instance of treatment in 2004, the record as a whole does not support a finding that there is now, nor has there been a chronic disability at any time since the filing of the current claim.

The Board has considered the Veteran's allegations that he has experienced radicular type symptoms and pain since service.  In this regard, while he is competent to report having pain and numbness in his right lower extremities the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board also finds that since the Veteran does not have a current disability; therefore, he cannot be granted service-connected for neurological disorder of the right lower extremity as secondary to his back disability.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).
     
B.  Left Shoulder Disability 

Service treatment records revealed that the Veteran complained of left shoulder pain in May 2000. 

In April 2006, the Veteran was afforded a VA examination for his left shoulder disability.  The Veteran reported that he hurt his left shoulder while playing basketball.  After the examination of the Veteran, this included an x-ray report, which noted an impression of negative examination.  The VA examiner diagnosed the Veteran with left shoulder pain. 

On February 2009 VA Form 9, the Veteran wrote that his left shoulder pain came from doing push-ups and being hurt in infantry unit.  He reported that it was now painful all over his left shoulder. 

In December 2016, the Veteran testified that he received treatment for his left shoulder condition at the VA in Murfreesboro, Tennessee.  He stated that he goes to the doctor once every three months at least for his shoulder condition.  

A December 2016 VA primary telephone encounter note documents the Veteran's complaints of shoulder pain. 

In February 2017, the Board remanded this matter to obtain updated VA treatment records.  Furthermore, the Board remanded this matter for a VA examination to determine the etiology of the Veteran's left shoulder disability. 

In March 2017, the Veteran was afforded another left shoulder disability examination.  The examiner opined that the Veteran's left shoulder condition was less likely as not (50 percent or greater probability) the result of the Veteran's in  service left shoulder strain/contusion.  There was a one-time treatment in 2006 for a left shoulder strain after playing basketball.  There was no follow-up treatment and the x-ray was found to be normal.  There was no objective medical evidence to support the Veteran's claim that his current condition was related to an in service injury 10 years ago.  The examiner concluded that the Veteran's current condition is more likely than not from a post military service injury.  

In May 2017, the Veteran was afforded another VA examination.  The Veteran reported that he hurt his shoulder in a motor vehicle accident in 2003 or 2004 and he had pain ever since.  The examiner indicated that the Veteran did not have a current diagnosis associated with any claimed condition.  The examiner noted that the Veteran had no diagnosis for any current left shoulder condition, his shoulder x-ray was normal in 2006 and he had a normal ROM in 2006.  The examiner noted that when asked about his ability to perform his duties as a barber, he indicated that it was required for him to be ambidextrous to cut hair and to lift his arms above his shoulder level.  The examiner opined that the Veteran's left shoulder condition was likely do to the Veteran's occupation.  The examiner's rationale for his opinion was the Veteran did not have a current diagnosis of any shoulder condition.  There was no diagnosis found for his left shoulder in his STRs.  His April 2006 x-ray of his shoulder was normal.  The examiner commented that the Veteran's current left shoulder pain and decreased range of motion was most likely due to the wear and tear associated with his chosen profession.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a left shoulder disability.  The evidence does not establish service connection on a direct basis, as there is no evidence of left shoulder or symptomatology during service, no evidence of symptoms continuing since then, and no indication of a relationship with service.

The weight of the evidence does not demonstrate a current left shoulder disability.  In this regard, the Board acknowledges that the Veteran was assessed by a VA examiner in April 2006 diagnosed him with left shoulder pain.  However, there is no subsequent evidence demonstrating complaints or findings referable to the Veteran's left shoulder disability.  Thus, while there is evidence indicating one instance of treatment for left shoulder pain in 2006, the record as a whole does not support a finding that there is now, nor has there been a chronic left shoulder disability at any time since the filing of the current claim.

The Board has considered the Veteran's allegations that he has experienced left shoulder pain since service.  In this regard, while he is competent to report having pain in his left shoulder, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).


ORDER

Entitlement to service connection for a neurological disorder of the right lower extremity, to include secondary to service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis is denied.

Entitlement to service connection for a left shoulder disability is denied. 



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


